Citation Nr: 0508509	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
and panic disorder with agoraphobia. 

2.   Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty from September 1980 to December 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO denied 
entitlement to service connection for bipolar disorder and 
panic disorder with agoraphobia.

With regard to the issues listed on the first page herein, 
the Board remanded them to the RO in a decision issued in 
October 2003, for additional development.  Most recently, in 
a supplemental statement of the case issued in August 2004, 
the RO continued to deny entitlement to service connection 
for bipolar disorder and panic disorder with agoraphobia.  
The case has been returned to the Board for further appellate 
review.

The issue of entitlement to a TDIU is addressed in the Remand 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if further action is required on her 
part.


FINDINGS OF FACT

1.  Service medical records are negative for any complaints, 
findings, or diagnosis of bipolar disorder and panic disorder 
with agoraphobia.  

2.  There is no competent medical evidence of record relating 
the appellant's current bipolar disorder and panic disorder 
with agoraphobia to any disease or injury which occurred 
during active military service or to any incident or event of 
active military service, or indicating that she manifested a 
psychosis to a compensable degree during the first post-
service year.

CONCLUSION OF LAW

Bipolar disorder and panic disorder with agoraphobia were not 
incurred in or aggravated by active military service, nor may 
they be presumed to have been incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in February 2002.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in April 2004, the RO informed the 
appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
November 2002 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) dated in August 2004 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the August 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although not shown in service, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

III.  Factual background

Service medical records are negative for any complaints, 
findings or diagnosis of bipolar disorder and panic disorder 
with agoraphobia.  The veteran submitted a claim at 
separation from service for multiple disorders, which did not 
include bipolar disorder or panic disorder with agoraphobia.  

The veteran is service connected for hypertension, and for 
depressive disorder as secondary to medication taken for the 
hypertension.  VA treatment records reveal that she was 
prescribed Atenolol for treatment of her service-connected 
hypertension disability.  A February 1994 VA medical progress 
note provided a clinical impression of increased blood 
pressure, and included in the treatment plan was a 
recommendation to increase the Atenolol to 50 milligrams 
twice daily.

Post-service, the veteran has been diagnosed with depression 
on multiple examinations.  

VA medical records show that in 1995 the veteran was seen for 
depression, which she reported had begun when she was put on 
Atenolol for high blood pressure.  She stated that she had 
felt "great" until she took the Atenolol.  She stated that 
after she had taken the Atenolol she would cry for no reason.  
In addition, she would stay in her room for two or three 
hours at a time because she would feel depressed.  She also 
indicated that, since she had discontinued the Atenolol and 
had gone back on hydrochlorothiazide (HCTZ), she had felt 
better, and the depression, which had been present three to 
four times a week, would occur only once every week or two.  
However, she stated that the depression was still severe 
enough to warrant a medication evaluation.  She denied any 
prior history of depression or any other psychiatric problem.  
The clinical impression at that time was "rule out" 
depression.

An August 1995 medical report from a VA mental health clinic 
indicated that the veteran had been treated for depression, 
which had been improved with Prozac.  The clinical impression 
was depression, and Prozac was prescribed.

At a November 1995 VA examination, the veteran described a 
history of depression and other symptoms after taking a 
prescribed medication in 1994 to control her blood pressure.  
The examiner diagnosed depressive disorder, not otherwise 
specified, and indicated that, according to the literature, 
depression was a possible adverse effect of the medication 
prescribed.  The examiner noted that the use of that 
medication had been discontinued.  The record shows that the 
medication was discontinued in 1994.  

In December 1995, the veteran had initially been awarded 
service connection for "depression" considered to be 
secondary to medication that she had been prescribed for her 
hypertension for which service connection had previously been 
established.

During the first seven months of 1996, the veteran was seen 
periodically in a VA mental health clinic.  Another VA 
examiner in July 1996 diagnosed major depression in partial 
remission, and indicated that it had been initiated by the 
prescribed medication.  However, a VA examiner in December 
1997 diagnosed major depression, recurrent; but did not 
provide any opinion as to the effect of the prescribed 
medication.  She continued to be seen periodically at a VA 
mental health clinic.  

Additional medical evidence showed that the veteran had been 
diagnosed to have a number of other psychiatric disabilities.  
A June 1997 private clinical assessment and treatment plan 
reflects diagnoses of major depressive disorder and panic 
disorder with agoraphobia.  At a VA examination for mental 
disorders in December 1997 the diagnosis was major 
depression, recurrent.  The report of a private psychiatric 
evaluation in October 1999 shows clinical assessments under 
Axis I of major depression, recurrent; and panic disorder 
with agoraphobia, recurrent.  

At a VA examination for mental disorders conducted in April 
2000, the diagnosis was major depression in partial 
remission.  The examiner commented that, in regards to her 
going on Atenolol precipitating her depression, they seemed 
to have occurred at about the same time.  Although the 
veteran stated that she felt no difference in her depression 
when the Atenolol was stopped, a review of the records showed 
a contrary impression in 1995.  She had not been on Atenolol 
for over five years, and there was no change in her mental 
state.  The examiner noted that in the record there was a 
report of depressed mood that would occur sporadically, 
whereas now it was more consistent.  The examiner stated:  
"Therefore, it is not possible without resorting to 
speculation to say with any medical certainty that the 
veteran's depressive illness was directly the result of 
taking atenolol."  The examiner further stated that, in 
order to more clearly ascertain the true nature and extent of 
the veteran's psychiatric symptoms, psychological testing was 
indicated.  However, the veteran failed to report for 
psychological testing.  

The veteran visited New York City and was seen at a New York 
(U.S. Department of) Health and Human Service (HHS) facility 
there from July to September 2001.  During this time she had 
a psychiatric evaluation in September 2001.  The diagnosis 
under Axis I was "rule out bipolar disorder, (rapid cycler), 
onset age 42".

The veteran was afforded VA psychological evaluation in 
February 2002.  She reported her symptoms and medical 
history.  The examiner had reviewed the claims file and prior 
medical evidence.  The clinical findings and testing results 
were recorded.  The examiner stated that the veteran's 
performance in the evaluation appeared to be problematic 
given her relatively consistent report of symptoms as found 
in her claims file, but there was a suggestion of symptom 
over-reporting on psychometrics, and previously unreported 
symptoms found in the recent medical records obtained from 
New York.  Aside from the latter records from New York, 
previous examinations had generally allowed for the 
likelihood of a depressive disorder, accepting that this was 
not present prior to her being placed on Atenolol, and noting 
the potential for Atenolol to cause depression.  The examiner 
noted that the veteran had also reported panic attacks and 
avoidance of public contact, with the most recent evaluation 
at a private clinic noting the possibility of a panic 
disorder with agoraphobia.  

The examiner further noted that the Diagnostic and 
Statistical Manual of Mental disorders, 4th Edition (DSM-IV) 
indicates that co-morbidity rates for panic disorder with 
major depression can range from 10 to 65 percent.  

The examiner stated that the veteran had also been relatively 
consistent in reporting irritability with her family and 
others, including a report in the current interview of 
throwing objects at family who irritated her.  He further 
stated that depression, anxiety symptoms, and irritability 
were also reported in the New York HHS records, but they also 
included her report of euphoria and elation with behavioral 
hyperactivity, symptoms that were not seen in prior reports 
found in her claims file.  The examiner further stated that, 
if that symptom report were considered valid, then it was his 
opinion that the veteran's depression could be part of a 
bipolar disorder as suggested in the psychiatric evaluation 
from New York.

The examiner had consulted with a Board Certified 
Psychopharmacologist at the Salisbury VA Medical Center, who 
indicated that while Atenolol was less likely than other beta 
blockers to precipitate depression, such an event was 
possible, though depression typically remitted when the 
medication was withdrawn.  The examiner knew of no instances 
of a bipolar disorder that had been reported to be 
precipitated by use of beta blockers.  

The examiner also stated that the etiology of the veteran's 
reported symptoms could not be stated with medical certainty, 
and therefore, what followed was speculative opinion.  Given 
the veteran's relatively consistent report of depressive 
symptoms, along with indications of irritability and elevated 
mood to at least one other set of clinicians, the current 
examiner's diagnostic impression, without the benefit of 
psychometrics, was of a bipolar disorder within which the 
depression had occurred.

The examiner opined that, if the veteran's report were taken 
at face value, the depressive episodes which she reported 
might have been precipitated by the use of Atenolol, but 
would clearly not be maintained by the medication once it had 
been withdrawn.  The veteran had also been relatively 
consistent in reporting panic and agoraphobia-like symptoms, 
which could arise from depressive disorders.  She had 
primarily reported her most disabling symptoms as lack of 
concentration and inability to work with others, the latter 
due both to anxiety as well as irritability.  Similarly, her 
inability to drive was reported to be due to anxiety/panic 
symptoms.  If the anxiety and irritability were presumed to 
arise from a bipolar depressive disorder, it was the 
examiner's opinion that it was highly unlikely for that to 
result from the administration of Atenolol.  If, however, 
those symptoms were only due to a unipolar depression (i.e. 
not bipolar) and a co-morbid panic disorder, then it might 
have been possible that the Atenolol administration 
precipitated an initial depressive episode, but it would 
still not have been likely that it would be maintained in the 
absence of the medication.  Accordingly, the examiner 
presumed that only the initial precipitation of depressive 
symptoms during the administration of medication should be 
presumed service connected, with the most debilitating 
symptoms occurring since that time involving panic/anxiety 
and symptoms of mania/irritability.

The examiner further noted that making such supposition was 
problematic, given the apparent unreliability of the 
veteran's symptom reporting, as suggested by psychometrics 
and the New York medical records.  The examiner presumed that 
the medication in question was responsible only for the 
precipitation and not the maintenance of the veteran's 
current symptoms of depression, anxiety, and irritability.  
The diagnoses under Axis I were bipolar II disorder, 
predominantly depressed; and panic disorder, with 
agoraphobia.  

In March 2002 the RO requested a further review of the record 
and an additional medical opinion.  In April 2002 the VA 
doctor who had examined the veteran in April 2000 responded 
to the request.  He noted that the veteran had received 
psychological testing in February 2002 and the report was in 
the record.  He understood that he was to provide a current 
diagnosis and also to provide a medical opinion as to the 
severity and extent of the service-connected aspect of the 
veteran's psychological state.  

He stated that the veteran was service connected for 
depression secondary to medications for hypertension.  The 
history as provided by the veteran and also shown in her 
medical record was that she became depressed after taking 
medication for hypertension and, although she had improved, 
she had never completely recovered, and continued to have 
depressive spells.  The examiner noted that the veteran had 
documented treatment for depression in her claims file since 
that date.

Furthermore, medical records dated in 2001 described episodes 
of the veteran experiencing elevated mood.  It was noted that 
she had periods of "high" and mood swings that were worse 
when down.  The veteran described her highs as being elated, 
with non-stop talking and shopping sprees.  She reported 
periods of being awake for two or three days without sleep, 
decreased appetite, and increase in interests.  The diagnosis 
in the 2001 reports was "rule out" bipolar disorder, onset 
age 42."  With that information in mind, and the results of 
the psychological testing and evaluation performed, the 
examiner made diagnoses of bipolar disorder, panic disorder 
with agoraphobia; and depression not otherwise specified 
secondary to medication, resolved, not found on current 
examination.  Her GAF score was 40 with marked impairment in 
social functioning, unable to work.

The examiner further commented that, from a review of the 
record and the examination, the most likely explanation of 
the veteran's present state was that of a bipolar disorder, 
that is, episodes of elevated moods and of depression.  She 
seemed to spend more time with depressive episodes than 
elevated mood, which was not unusual.  Her initial period of 
depression did seem to have occurred after Atenolol was 
prescribed, but that medication was stopped.  It was the 
opinion of the examiner that depression was either secondary 
to the medication or the first onset of her bipolar 
depression symptoms.  Based upon the fact that there was some 
reported improvement noted in the veteran's chart, the 
examiner stated that "it is as likely as not that the 
depression at that time was either due to or significantly 
caused by her medication."  With proper treatment and 
discontinuation of the medication, that depression should 
have resolved, and any further episodes of depression would 
be secondary to her bipolar disorder.  It was also the 
examiner's opinion that Atenolol did not precipitate the 
bipolar disorder.  Therefore, the examiner characterized the 
severity and extent of the veteran's service-connected 
aspects of her psychological state as "none", and opined 
that her current symptoms were related entirely to her 
current diagnosis of bipolar disorder and panic disorder.

Records secured from the Social Security Administration (SSA) 
show that in May 1996 SSA awarded the veteran disability 
benefits for mood disorders and determined that the 
disability began in January 1996.  After re-evaluation, in 
December 1997 SSA determined that the disability continued.  
The primary diagnosis was mood disorders and the secondary 
diagnosis was anxiety related disorders.  

Included in the records received from SSA were VA treatment 
records that show a September 1994 request for a consultation 
at a psychiatry clinic for depression that noted Atenolol had 
been discontinued for 2 to 3 months.  When seen at a 
psychiatry clinic in January 1995 she denied a prior history 
of depression or any other psychiatric problem.  She had felt 
great prior to taking Atenolol for high blood pressure.  She 
now had been on a previously prescribed medication for 4 or 5 
months and felt much better.  In January 1996 she reported 
not having taken her medication for two months.  She was not 
sleeping and had suicidal ideation.  The impression was 
"Depression ++".  In March 1996 she was very sad and 
depressed, and cried without knowing why she cried.  She 
claimed that her hypertension medication caused her to be in 
that condition.  In October 1997 she was seen for follow-up 
of dysthymia.  She reported improvement in mood, sleep, and 
anxiety, but still was not back to her old self.  She stated 
that depression started three years earlier after taking 
Atenolol.  

Other medical records included in the SSA records was a 
discharge summary for a period of hospitalization of 
approximately four days in May 1995 at Cumberland Hospital, 
due to problems at her job.  She reported having had prior 
outpatient therapy at Robeson County Mental Health Center.  
Symptoms on admission included nervousness, crying episodes, 
withdrawal, insomnia, and anxiety.  She was released on an 
outpatient basis and the diagnosis was Major Depression, 
recurrent, moderate.  

At a psychiatric evaluation in May 1996 by the North Carolina 
Disability Determination Services (DDS), she reported her 
history and current symptoms.  She stated that since April 
1995 she had been having headaches all the time, as well as 
bad mood swings.  The clinical findings were recorded.  The 
diagnosis on Axis I was adjustment disorder with mixed 
emotional features.  

A June 1997 clinical assessment from Cardinal Clinic shows an 
initial diagnosis of major depressive disorder and panic 
disorder with agoraphobia.  The final diagnosis was bipolar 
rapid cycling, with questioned Zoloft aggravation.  She was 
to taper off that medication and begin another prescribed 
medication.  

A December 1997 report from a DDS psychological consultant 
shows an impression of dysthymia/anxiety.  

VA treatment records show that the veteran sought emergency 
treatment in May 2004 for complaints of depression with 
suicidal ideation.  She denied auditory hallucination.  She 
was seen at a mental health clinic from which she was 
admitted and hospitalized approximately five days for 
treatment.  The initial diagnosis was dysthymia.  At 
discharge, the diagnoses were anxiety and depression.  She 
was seen as an outpatient starting in June 2004 at a VA 
mental health clinic, for medication evaluation for diagnoses 
of depressive disorder and dysthymia.  She reported having 
had anxiety attacks since her depression started in 1994, 
which she related to having been on Atenolol.  

IV.  Analysis

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The evidence of record clearly shows that the appellant has 
currently diagnosed disabilities of bipolar disorder and 
panic disorder with agoraphobia, the disabilities at issue 
for which service connection is claimed.  Accordingly, the 
appellant has satisfied one of the three foregoing requisites 
to prevail on a claim of entitlement to service connection.  
However, there is no evidence of such disorder in service or 
for many years thereafter, much less any evidence of a 
psychosis to a compensable degree during the first post-
service year.  In addition, in 1995, the veteran denied 
having prior to 1994 any history of depression or any other 
psychiatric problem.  Furthermore, the competent medical 
evidence does not show any relationship of bipolar disorder 
and panic disorder with agoraphobia to service on any basis.  
Therefore, the appellant does not satisfy two of the three 
requirements to prevail in her claim.

The first medical evidence of record subsequent to service 
indicative of panic disorder with agoraphobia was in June 
1997, and of bipolar disorder was in September 2001, at which 
time onset was placed at age 42.  As the evidence of record 
shows the veteran's date of birth in September 1952, this 
would place the onset in 1994, or approximately 12 years 
after service.  Thus, this medical evidence does not show a 
bipolar disorder and panic disorder with agoraphobia which 
has been linked to service or to a service-connected 
disability.

Evidence of record shows that the veteran has been diagnosed 
with depression since approximately 1994, which she reported 
had begun when she was put on Atenolol for her service-
connected hypertension.  That medication was discontinued, 
and the evidence of record shows improvement; however, 
symptoms of depression continued.  After a comprehensive 
review of the record, a VA psychological examiner in February 
2002, after discussion with a VA Board Certified 
Psychopharmacologist, opined that the depressive episodes 
might have been precipitated by the use of Atenolol but would 
not be maintained by the medication once it had been 
withdrawn.  He knew of no instances of a bipolar disorder 
that had been reported to be precipitated by the use of beta 
blockers.  The VA examiner discussed the reported symptoms 
and opined that the veteran's depression could be part of a 
bipolar disorder, as suggested in the psychiatric evaluation 
from New York.  While noting that etiology of the veteran's 
reported symptoms could not be stated with medical certainty, 
the examiner stated that the diagnostic impression, without 
the benefit of psychometrics, was a bipolar disorder within 
which the depression had occurred which was highly unlikely 
to have resulted from the administration of Atenolol.  Only 
the initial precipitation of depressive symptoms during the 
administration of the medication should be presumed to be 
service connected.  The debilitating symptoms occurring since 
that time involved panic/anxiety and symptoms of 
mania/irritability.  

As discussed above, a VA doctor in April 2002 reviewed the 
record, to include the psychological testing reportk and 
diagnosed bipolar disorder, panic disorder with agoraphobia, 
and depression not otherwise specified secondary to 
medication that had resolved, which was not found on the 
current examination.  He opined that the veteran's present 
state was that of a bipolar disorder with episodes of 
elevated moods and more of depressive episodes, which was not 
unusual.  The examiner concluded that her initial depression 
was either due to or significantly caused by her medication 
and that, after discontinuation of the medication, and proper 
treatment, that depression should have resolved.  Any further 
episodes of depression would be secondary to her bipolar 
disorder.  He opined that Atenolol did not precipitate the 
bipolar disorder.  He further opined that the veteran's 
current symptoms were related entirely to her current 
diagnosis of bipolar disorder and panic disorder.  This 
medical evidence does not link bipolar disorder and panic 
disorder to service many years earlier or to a service-
connected disability.  

Thus, the post-service private and VA medical evidence does 
not show bipolar disorder and panic disorder with agoraphobia 
which has been linked to service or to a service-connected 
disability.  

The Board has carefully considered the appellant's 
statements.  She is certainly competent, as a layperson, to 
report that as to which she has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, 
however, competent to offer her medical opinion as to cause 
or etiology of the claimed disability, as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The appellant's statements, no matter how sincerely 
made, are not competent medical evidence as to a causal 
relationship between bipolar disorder and panic disorder with 
agoraphobia and active service or to a service-connected 
disability.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the appellant's current bipolar 
disorder and panic disorder with agoraphobia are related to 
service.  There is no evidence of an in-service diagnosis of 
such disease or within one year after discharge from service.  
There is no competent medical evidence that the appellant 
currently has bipolar disorder and panic disorder with 
agoraphobia which have been linked to service or to a 
service-connected disability.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.


ORDER

Entitlement to service connection for bipolar disorder and 
panic disorder with agoraphobia is denied.  


REMAND

As discussed above, the VCAA substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  VA has published 
regulations implementing many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).

Under VCAA and the regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

Our review of this matter discloses that, as discussed in the 
Board's October 2003 remand, the Board construed a May 1999 
written statement from the veteran's representative to be a 
notice of disagreement with a February 1999 decision wherein 
entitlement to a TDIU was denied.  The Board remanded the 
issue of entitlement to a TDIU for an SOC to be issued.  
After receipt of the Board's Remand, but before the RO issued 
an SOC, the veteran filed a VA Form 9 that was received in 
November 2003.  She also requested a BVA hearing "To support 
Individual Unemployability with respect to recent BVA 
decision containing a Manlincon [sic] Remand".  The RO then 
issued an SOC in August 2004.

Although the RO notified the veteran that to complete her 
appeal a formal appeal must be filed, and advised her that a 
VA Form 9 was included which she might use to complete her 
appeal, she had not previously been advised that the VA Form 
9 filed in November 2003 had not been accepted as her 
substantive appeal, nor had a Board hearing been scheduled.  
Accordingly, the Board finds that the veteran had perfected 
her appeal, and a Board of Veterans Appeals hearing at the RO 
should be scheduled.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take steps to schedule the 
appellant for a hearing at the RO before a 
Veterans Law Judge.  Appropriate notification 
should be given to the appellant and her 
representative, and such notification should be 
documented and associated with the claims 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


